  EXHIBIT 10.1

LOCK-UP AGREEMENT
 
 
May [11], 2018
 
Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, CA 92660
 
Re: Inuvo, Inc. (the “Company”)
 
Ladies and Gentlemen:
 
The undersigned is an owner of record or beneficially of certain shares of the
Company’s common stock of the Company, $0.001 par value per share (“Common
Stock”), and/or securities convertible into, exchangeable, or exercisable for
Common Stock (“Securities”). The Company proposes to enter into an underwriting
agreement (the “Underwriting Agreement”) with you as the underwriter, with
respect to a public offering of the Company’s Common Stock (the “Offering”). The
undersigned acknowledges that the Offering will be of benefit to the
undersigned. The undersigned also acknowledges that you will rely on the
representations and agreements of the undersigned contained in this letter in
connection with entering into the Underwriting Agreement and performing your and
their obligations thereunder.
 
In consideration of the foregoing and as an inducement to you as underwriter,
the undersigned hereby agrees that the undersigned will not, without your prior
written consent (which consent may be withheld in your sole discretion),
directly or indirectly, sell, offer to sell, contract to sell, or grant any
option for the sale (including without limitation any short sale), grant any
security interest in, pledge, hypothecate, hedge, establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”) or otherwise dispose of or enter
into any transaction which is designed to, or could be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise by the Company or any affiliate of the
Company or any person in privity with the Company or any affiliate of the
Company) (collectively, a “Disposition”) of any shares of Common Stock or any
Securities currently or hereafter owned either of record or beneficially (as
defined in Rule 13d-3 under the Exchange Act) by the undersigned, or publicly
announce the undersigned’s intention to do any of the foregoing (provided,
however, that the undersigned may (i) complete one or more gift transfers of
Securities to immediate family member(s) (as defined in Item 404(a) of
Regulation S-K under the Exchange Act) who agree in writing to be similarly
bound for the remainder of the Lock-up Period (as defined below) or (ii)
transfer Securities to one or more trusts for bona fide estate planning
purposes, in each case without prior written consent and upon three (3) business
days’ written notice to you), for a period commencing on the date hereof and
continuing through the close of trading on the date ninety (90) days following
the Closing Date, as defined in the Underwriting Agreement, subject to
adjustment as discussed below (the “Lock-up Period”).
 
The foregoing restrictions have been expressly agreed to preclude the holder of
shares of Common Stock and/or the Securities from engaging in any hedging or
other transaction which is designed to or reasonably expected to lead to or
result in a Disposition of shares of Common Stock or Securities during the
Lock-up Period, even if such shares of Common Stock or Securities would be
disposed of by someone other than such holder. Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale, or grant of any right (including,
without limitation, any put or call option) with respect to any shares of Common
Stock or Securities or with respect to any security (other than a broad-based
market basket or index) that includes, relates to, or derives any significant
part of its value from shares of Common Stock or Securities.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or Securities held by the undersigned except
in compliance with the foregoing restrictions.
 
The undersigned understands that the underwriter is entering into the
Underwriting Agreement and proceeding with the Offering in reliance upon this
Lock-Up Agreement.
 
This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.
 
This Lock-Up Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
Nothing in this Lock-up Agreement shall constitute an obligation to purchase
shares of Common Stock or Securities of the Company. Whether or not the Offering
actually occurs depends on a number of factors, including market conditions. Any
Offering will only be made pursuant to the Underwriting Agreement, the terms of
which are subject to negotiation among the parties thereto.
 
[Signature Page Follows]
 
 
1

 
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. All authority herein conferred or agreed to be
conferred and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.
 
 
Very truly yours,
 
 
 
Printed Name of Holder
 
By:                                                       
       Signature
 
 
 
Printed Name of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee, or on behalf
of an entity)
 
